DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections

Claim Rejections - 35 USC § 112
Claims 1-2 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2 are rejected under 35 U.S.C. 101 because Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites a measuring the influence of variables causing or correlating to musculoskeletal injuries. The limitation of measuring the influence of variables causing or correlating to musculoskeletal injuries, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without knowing the particular models used to conduct the scientific research, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). Examiner notes that the specification is essentially limited to a single paragraph. It does not describe the method of research in sufficient detail for one of ordinary skill in the art to practice the invention. With respect to claim 1, measuring the influence of variables, particular physical attributes, particular diseases, and nutrition states are not described in the specification. With respect to claim 2 the research questions and statistical modeling are not described in the specification. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent 2018/0275140 to Urdea et al.
As to claim 1, Urdea discloses a method of scientific research measuring the influence of variables causing or correlating to musculoskeletal (MSK) injuries comprising a multiple of physical attributes (“similar body or bone mass index (BMI) or similar bone mineral densities, subjects of the same or similar age range, subjects in the same or similar ethnic group, or, in female subjects,”); a multiple of health status(“pre-menopausal or post-menopausal subjects”); a multiple of diseases (“relative to a value obtained from a starting sample of a subject undergoing treatment for a bone health disorder”); a multiple of genetic precursors to diseases (“Alterations in the level of expression or amounts of proteins, polypeptides, nucleic acids and polynucleotides, polymorphisms of proteins, polypeptides, nucleic acids, and polynucleotides, or alterations in the molecular quantities of metabolites or other analytes, or of other physiology”) (Urdea [0014]).
A. The method of claim 1 wherein the physical attributes are increasing the likelihood of physical changes comprising subsequent physical attributes; changes in medical physical abilities; changes in medical processes (Urdea [0014]).
B. The method of claim 1 wherein multiple diseases increasing the likelihood of health and nutrition states (Urdea [0014]).
C. The method of claim 1 wherein precursors to diseases increasing the likelihood of health and nutrition states (Urdea [0014]).
As to claim 2, Urdea discloses method of research design for creating likelihood measurements for claim 1 comprising identification of research questions (Urdea [0016] see comparisons); identifying datasets available for research use (Urdea [0014] see population studies); documenting prior research for specifications of statistical models being used in research design (Urdea [0014] see population studies); identifying component research to be used within the process model in claim 1 (Urdea [0014] see population studies); identify and creating datasets for research analysis (Urdea [0014] see population studies); conducting statistical modeling to measure likelihoods of elements in claim 1 (Urdea [0022]); conduct statistical modeling measuring likelihoods comprising interactions between variables in all the above claims (Urdea [0022]).

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 10,741,289 to Cave
U.S. Patent Application Publication 2019/0370961 to Liew et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052. The examiner can normally be reached Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELIZA A LAM/Primary Examiner, Art Unit 3686